Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (9- 309142).
JP (9-309142) discloses a multi-component extrusion die head and method (fig. 1 modified by figs. 6-7 as disclosed by JP (9-309142)) for producing a composite tube (fig. 9). Note that fig. 6 is an alternative embodiment of figure 1. Thus, fig. 1 modified by fig. 6 discloses elements of a multi- component extrusion die head, but the arrangement of elements doesn’t read on all the instant claim limitations. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the multi-component extrusion die head (fig. 1 modified by fig. 6) by separating the multi-component extrusion die head along a separation line S, as shown below, because it would be obvious to an artisan of ordinary skill to separate previously integral elements of an apparatus. See MPEP 2144.04 (V).


    PNG
    media_image1.png
    468
    487
    media_image1.png
    Greyscale

Note that such separation would result in the elements as shown in the modified fig. 1 above.
(Claims 1, 12) After such separation as shown in modified fig. 1 above and figs. 6-7, JP (9- 309142) would disclose a multi-component extrusion die head and method for producing a composite tube (fig. 9), comprising 
an extrusion nozzle 10, 10a, 10b, 12a, 19, 
a main die head (all the elements above the separation line S as shown above) which is configured for supplying the extrusion nozzle with a first melt flow (from extrusion machine B) and a second melt flow(from extrusion machine C), wherein the first melt flow and the second melt flow are guided separately from one another in the extrusion nozzle (in separate annular passageways as shown in figure above) in a conveying direction (i.e., a downward direction in figure above) oriented away from the main die head in the direction of a nozzle outlet 15 of the extrusion nozzle, and 
a melt flow distributor device 11, 12 which is arranged in the extrusion nozzle 10, 10a, 10b, 12a, 19 and outside the main die head (all the elements above the separation line), the melt flow distributor device 11, 12 being configured for splitting the first melt flow in a peripheral direction thereof and for supplying the second melt flow to the split first melt flow in such a way that at least one section of the second melt flow is arranged within the first melt flow in the peripheral direction (figs. 1-4 modified by figs. 6-7 as disclosed by JP (9-309142); [0015]-[0017] of the translation filed with the IDS filed on February 16, 2021; ridges 20 split the first melt flow in a peripheral direction and passages 14’ supply the second melt flow to the split first melt flow in such a way that a section of the second melt flow is arranged within the first melt flow in the peripheral direction; fig. 9 shows the result of the second melt flow being arranged within the first melt flow in the peripheral direction);
wherein the melt flow distributor device 11, 12 is arranged in or on the nozzle outlet 15 (see figure above) (note that the instant specification discloses the melt flow distributor device 34 including a base body 39 which forms part of the nozzle outlet 38 [0084]-0086]) (in the figure above, elements 11, 12 define the melt flow distributor, and element 12 (which corresponds to the instantly disclosed base body 39) forms part of the nozzle outlet 15; thus the melt flow distributor device 11, 12 is arranged in or on the nozzle outlet 15 because element 12 forms part of the nozzle outlet 15);
(Claim 3) wherein a front side of the melt flow distributor device 11, 12 is flush with the nozzle outlet 15 (see figure above; element 12 is flush with the outlet 15);
(Claim 6) wherein the melt flow distributor device 11, 12 has at least one melt distributor 20, which is configured for splitting the first melt flow in the peripheral direction thereof (figs. 1-3);
(Claim 7) wherein the at least one melt distributor 20 a front edge as well as two side walls extending from the front edge in the conveying direction away from one another (figs. 1-3);
(Claims 8 and 16) wherein the at least one melt distributor 20 has a rear wall in the shape of an arc (fig. 7 shows the passages 14’ in the rear face including a portion in the shape of an arc (note that it would be well within an artisan of ordinary skill that various shapes for the arc, including a circular arc, could be used in view of such arc teachings by JP (9-309142));
(Claim 9) wherein the melt flow distributor device 11, 12 has at least one bore 14’, which is configured for supplying the second melt flow to the split first melt flow; 
(Claim 10) wherein the at least one bore 14’ passes through the at least one melt distributor 11, 12 at least in sections (fig. 7);
(Claim 11) a main extruder B for supplying the first melt flow to the main die head and an ancillary extruder C for supplying the second melt flow to the main die head [0014]-[0015]];
(Claim 13) wherein the at least one section of the second melt flow E’ is arranged between two sections D’ of the first melt flow in the peripheral direction (fig. 9);
(Claim 14) wherein the first melt flow has a plurality of sections D’ and the second melt flow has a plurality of sections E’, and wherein the sections D’ of the first melt flow and the sections E’ of the second melt flow are arranged alternately in the peripheral direction in such a way that one section D’ of the first melt flow is always arranged between two sections E’ of the second melt flow and vice versa (fig. 9); and
(Claim 15) wherein the first melt flow is split in such a way and the second melt flow is supplied to the split first melt flow in such a way that the sections D’, E’ of the first melt flow and of the second melt flow respectively extend in a radial direction of the composite tube over a total wall thickness thereof (fig. 9).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (9-309142) as applied to claims 1, 3 and 6-16 above, and further in view of Sunday (US 3,106,746).
JP (9-309142) does not disclose the limitations of claims 4-5. However, note that the melt flow distributor 11, 12 includes a core element 12.
Sunday (US 3,106,746) disclose a die head (fig. 2) including a core element 22,
(Claim 4) wherein a mounting element 25 which can be reached from a nozzle outlet 23 is provided in the core element 22, and wherein the core element 22 can be removed from an extrusion nozzle 9 after releasing the mounting element 25; and
(Claim 5) wherein the core element 22 is mounted to a main die head 8 by means of the mounting element (the head of bolt 25; fig. 2) and a mounting rod (the rod portion of bolt 25; fig. 2) passed through the extrusion nozzle 9.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the core element of the melt flow distributor die head with a bolt, as disclosed by Sunday (US 3,106,746), because such a modification is known in the art and would enable removable mounting of the melt flow distributor.
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose or suggest such a configuration.  Upon careful study of Imai, Applicant submits that the reference merely describes a compound parison molding apparatus A including a discharge port 15 (i.e., a nozzle outlet) and an outer layer nozzle 11 (i.e., a melt flow distributor device), as well as an inner layer nozzle 12.  However, as can be seen in Annotated Fig. 6 of Imai, the inner layer nozzle 12 is arranged between the outer layer nozzle 11 and the discharge port 15.  Thus, the outer layer nozzle 11 cannot be arranged in or on the discharge port 15.
	The Examiner respectfully disagrees.  The instant specification discloses the melt flow distributor device 34 including a base body 39 which forms part of the nozzle outlet 38 [0084]-0086]).  Imai discloses a melt flow distributor defined by elements 11, 12.  Element 12 (which corresponds to the instantly disclosed base body 39) forms part of the nozzle outlet 15.  Thus, the melt flow distributor device 11, 12 is arranged in or on the nozzle outlet 15 because element 12 forms part of the nozzle outlet 15.  Fig. 6 of Imai does not disclose element 12 being arranged between elements 11 and 15.  Fig. 5 of Imai shows elements 11 and 12 being connected.  If element 12 partially defines the nozzle outlet 15, as mentioned above, element 12 is not arranged between elements 11 and 15.
	Applicant argues that, while the Examiner proposes that both of the nozzles 11, 12 correspond to the claimed melt flow distributor (see Office action, p. 4), Applicant respectfully disagrees.  Claim 1 recites that the melt flow distributor device is configured for splitting the first melt flow in a peripheral direction thereof, and only the outer layer nozzle 11 is designed to split a melt flow by means of ridges 20, whereas the inner layer nozzle 12 has a smooth outer surface and therefore is not designed for splitting the melt flow (see Fig. 5).  Thus, the inner layer nozzle 12 does not correspond to the claimed melt flow distributor, and accordingly, Imai does not disclose or suggest that the melt flow distributor device is arranged in or on the nozzle outlet, in combination with the remaining features of amended claims 1 and 12.  Lacking such features, Imai fails to cure the deficiencies of the amended claims. 
	The Examiner respectfully disagrees.  The instant specification discloses the melt flow distributor device 34 including a base body 39 which forms part of the nozzle outlet 38 [0084]-0086] and melt distributors 51 for splitting the first melt flow [0093]).  Note that base body 39 also includes smooth outer surfaces as shown in the instant figures BUT is still defined as part of the melt flow distributor.  Imai discloses a melt flow distributor defined by elements 11, 12, wherein element 11 corresponds to the instant melt distributors 51 (because element 11 includes ridges for splitting flow as admitted by Applicant above) and element 12 corresponds to the instant base body 39.  Thus, elements 11, 12 of Imai read on a melt flow distributor device within the scope of the instant specification.
	Applicant argues that one of ordinary skill in the art would not have been motivated to arrange the outer layer nozzle 11 itself in or on the discharge port 15, as this would not produce the desired extrusion effect of Imai.
	The Examiner respectfully disagrees.  As mentioned above, elements 11, 12 of Imai define the melt flow distributor device.  Since element 12 partially defines the nozzle outlet 15, the melt flow distributor device 11, 12 is arranged in or on the nozzle outlet 15.  As mentioned above, the instant specification discloses the melt flow distribution device including melt distributors 51 which correspond to element 11 of Imai and a base body 39 which corresponds to element 12 of Imai.  These melt distributors 51 are not arranged in or on the nozzle outlet, but the base body 39 is arranged in or on the nozzle outlet because base body 39 partially forms the nozzle outlet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744